Case 9:21-cv-00056-RC-KFG Document 7 Filed 03/25/21 Page 1 of 2 PageID #: 49



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

LARRY WAYNE RICHARD                               §

VS.                                               §                 CIVIL ACTION NO. 1:21cv124

ASSISTANT WARDEN LARULE, ET AL.                   §

                      MEMORANDUM OPINION REGARDING VENUE

       Plaintiff Larry Wayne Richard, an inmate formerly confined at the Lewis Unit of the Texas

Department of Criminal Justice, Institutional Division, proceeding pro se, brings this lawsuit
pursuant to 42 U.S.C. § 1983 against Assistant Warden LaRule, Assistant Warden Sells, and Captain

Davidson.

       The above-styled action was referred to the undersigned United States Magistrate Judge

pursuant to 28 U.S.C. 636 and the Local Rules for the Assignment of Duties to United States

Magistrates.

                                              Analysis

       Plaintiff complains of the conditions of his confinement at the Lewis Unit and claims he is

being subjected to cruel and unusual punishment by the defendants. The defendants are all employed

at the Gib Lewis Unit which is located in Woodville, Texas.

       The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curium, 480 F.2d 805 (5th

Cir. 1973).

       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose. The claims which form the basis of plaintiff’s complaint occurred at the

Lewis Unit which is located in Tyler County. Pursuant to 28 U.S.C. § 124, Tyler County is located

in the Eastern District of Texas. As a result, venue is proper in the Eastern District of Texas.
Case 9:21-cv-00056-RC-KFG Document 7 Filed 03/25/21 Page 2 of 2 PageID #: 50



       While Tyler County is in the Eastern District of Texas, it is in the Lufkin Division of such

district, rather than the Beaumont Division. When a case is filed in the wrong district or division,

the court "shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought." 28 U.S.C. § 1406(a). See Kreimerman v. Casa

Veerkamp, S.A. de C.V., 22 F.3d 634 (5th Cir. 1994) (remanding the case to the Houston Division

of the United States District Court for the Southern District of Texas, with instructions that the case

be transferred to the McAllen Division of the United States District Court for the Southern District

of Texas pursuant to Section 1406(a)).

       For the reasons set forth above, this case should be transferred to the Lufkin Division of this
court. A Transfer Order shall be entered in accordance with this Memorandum.

        SIGNED this 25th day of March, 2021.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge
